               Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 1 of 15
Scott v. Schedler, Slip Copy (2013)


                                                                         the necessary proceedings.” Record Doc. Nos. 446, 448.
                                                                         Defendants, Bruce Greenstein, in his official capacity as
     KeyCite Red Flag - Severe Negative Treatment                        Secretary of the Louisiana Department of Health and
Affirmed in Part, Vacated in Part, Remanded by      Scott v. Schedler,
 5th Cir.(La.),  November 5, 2014                                        Hospitals (“DHH”); 1 Suzy Sonnier, in her official capacity
                                                                         as Secretary of the Louisiana Department of Children
                  2013 WL 5739070                                        and Family Services (“DCFS”); and Tom Schedler, in his
    Only the Westlaw citation is currently available.                    official capacity as Louisiana Secretary of State, filed timely
             United States District Court,                               opposition memoranda. Record Doc. Nos. 473, 474. Plaintiffs
                   E.D. Louisiana.                                       received leave to file a “consolidated reply memorandum”
                                                                         and were prohibited from filing anything further concerning
                   Luther SCOTT, Jr. et al.
                                                                         their motion to set attorneys' fees and costs. Record Doc.
                             v.                                          Nos. 477, 481–82. Defendants were also allowed to file
                   Tom SCHEDLER et al.                                   supplemental opposition memoranda in response to plaintiffs'
                                                                         reply memorandum. Record Doc. Nos. 483, 484.
                     Civil Action No. 11–926.
                                 |
                                                                         Having reviewed the written submissions of the parties,
                          Sept. 20, 2013.
                                                                         the record and the applicable law, I find and recommend
Attorneys and Law Firms                                                  that plaintiffs' motion should be GRANTED IN PART
                                                                         AND DENIED IN PART. For essentially the following four
Ronald Lawrence Wilson, Law Office of Ron Wilson, New                    reasons, I find and recommend that plaintiffs' requested fee
Orleans, LA, Israel David, Jesse Ryan Loffler, Michael                   must be substantially reduced: (1) The hourly rates sought
B. De Leeuw, Fried, Frank, Harris, Shriver & Jacobson                    by plaintiffs' counsel are exorbitant when compared to rates
LLP, Natasha Korgaonkar, Ryan P. Haygood, NAACP                          applicable in the appropriate local market. (2) Extreme
Legal Defense & Educational Fund, Inc., New York, NY,                    overstaffing by plaintiffs' counsel resulted in duplication of
Michelle Rupp, Niyati Shah, Sarah Brannon, Project Vote,                 attorney effort and several lawyers routinely performing tasks
Washington, DC, for Plaintiffs.                                          that could and should have been performed by one or two. (3)
                                                                         The evidentiary submissions of plaintiffs' counsel establish
Celia R. Cangelosi, Celia R. Cangelosi, Attorney at Law,                 that prudent billing judgment was not exercised, and the
Baton Rouge, LA, Carey T. Jones, Carey T. Jones, Attorney                voluntary reductions summarized by plaintiffs' counsel at
at Law, Denham Springs, LA, Defendants.                                  Record Doc. No. 446–3 at pp. 19–20 are inadequate. (4) The
                                                                         results obtained by plaintiffs in this case were only modestly
                                                                         successful and do not merit recovery in the range of $3 million
          FINDINGS AND RECOMMENDATION                                    in fees and costs, as plaintiffs request.

JOSEPH C. WILKINSON, JR., United States Magistrate
Judge.                                                                   I. FACTUAL AND PROCEDURAL BACKGROUND
                                                                         In their motion, plaintiffs seek $2,894,514.80 in attorney's
 *1 This is an action under the National Voter Registration
                                                                         fees and $141,907.35 in costs. Record Doc. No. 446. The
Act (the “Act”). The presiding district judge's Findings of
                                                                         motion is supported by the declarations of plaintiffs' attorneys
Fact and Conclusions of Law entered in this matter on January
                                                                         Dale E. Ho of the NAACP Legal Defense and Educational
23, 2013, and currently awaiting determination by the Fifth
                                                                         Fund, Inc. (the “Legal Defense Fund”); local counsel Ronald
Circuit Court of Appeal, stated that “[p]laintiffs are entitled
                                                                         L. Wilson; Michael de Leeuw of Fried, Frank, Harris, Shriver
to reasonable attorneys fees, litigation expenses, and costs....
                                                                         & Jacobson LLP; and Sarah Brannon of Project Vote, with
Accordingly, [p]laintiffs' shall file a Motion to set Attorneys
                                                                         attached time records 2 and summaries of the expenses for
Fees and Costs....” Record Doc. No. 436 at p. 35 (emphasis
                                                                         which plaintiffs seek reimbursement. Record Doc. Nos. 446–
added).
                                                                         6 through 446–8 and 446–10 through 446–22. Plaintiffs also
                                                                         submitted declarations from attorneys Adam T. Klein and
Thereafter, the motion of plaintiffs, Luther Scott, Jr. and
                                                                         Ezra D. Rosenberg, who practice at law firms in New York
the Louisiana State Conference of the NAACP, to fix
                                                                         City, and Cyrus Mehri, who practices in Washington, D.C.,
attorneys' fees and costs was referred to me to “conduct
                                                                                                                          EXHIBIT B

                 © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
             Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 2 of 15
Scott v. Schedler, Slip Copy (2013)


regarding the hourly rates sought; and the declaration of
Loyola University law professor William P. Quigley. Adam          Jimenez v. Wood Cnty., 621 F.3d 372, 379–80 (5th Cir.2010)
T. Klein declaration, Record Doc. No. 446–4 at p. 4; Ezra D.      (citations omitted).
Rosenberg declaration, Record Doc. No. 446–5 at p. 6; Cyrus
Mehri declaration, Record Doc. No. 446–15 at p. 3; William        “The lodestar may not be adjusted due to a Johnson factor,
P. Quigley declaration, Record Doc. No. 446–9 at pp. 3–4.         however, if the creation of the lodestar award already took that
                                                                  factor into account. Such reconsideration is impermissible
 *2 In their reply memorandum, plaintiffs reduced their           double-counting.” Heidtman v. County of El Paso, 171 F.3d
total requested attorney's fees from $2,894,514.80 to             1038, 1043 (5th Cir.1999) (citing City of Burlington v. Dague,
$2,826,523.00 or, alternatively, to $1,611,997 if the court       505 U.S. 557, 562 (1992); Shipes v. Trinity Indus., 987 F.2d
applies hourly rates based on the local market, rather than the   311, 319–20 (5th Cir.1993)); accord Perdue v. Kenny A., 130
hourly rates originally requested. Plaintiffs have not reduced    S.Ct. 1662, 1669 (2010).
the requested amount of expenses. Record Doc. No. 482.
                                                                  The Johnson factors are:
Defendants argue, among other things, that the requested
                                                                               (1) the time and labor required; (2) the
fees and costs are “excessive by local standards;” include
                                                                               novelty and difficulty of the issues; (3)
“excessive and unreasonable” numbers of hours, lawyers, law
                                                                               the skill required to perform the legal
firms and staff; display insufficient billing judgment; and
                                                                               services properly; (4) the preclusion
reflect “overstaffing, duplication of efforts, excessive time
                                                                               of other employment by the attorney;
spent on tasks, numerous attorneys attending conferences,
                                                                               (5) the customary fee; (6) whether
hearings and depositions, and similar examples of too many
                                                                               the fee is fixed or contingent; (7)
lawyers being involved in work that could have been
                                                                               the time limitations imposed by the
accomplished by fewer.” Record Doc. No. 473 at pp. 1–2. For
                                                                               client or circumstances; (8) the amount
the following reasons, I find that defendants' objections are
                                                                               involved and results obtained; (9) the
well founded and that the amount of awardable fees and costs
                                                                               experience, reputation, and ability of
should be drastically reduced from the amounts sought.
                                                                               the attorneys; (10) the undesirability of
                                                                               the case; (11) the nature and length of
II. STANDARDS FOR AN AWARD OF ATTORNEY'S FEES                                  the professional relationship with the
The lodestar method is routinely used to determine attorney's                  client; and (12) the award in similar
fee awards in federal civil actions and applies in this case                   cases.
brought under a federal statute. Under the lodestar method,
                                                                  *3 Johnson, 488 F.2d at 717–19.
            [t]he determination of a fees award
            is a two-step process. First the                      “[O]f the Johnson factors, the court should give special
            court calculates the “lodestar[,]”                    heed to the time and labor involved, the customary fee, the
            which is equal to the number of                       amount involved and the result obtained, and the experience,
            hours reasonably expended multiplied                  reputation and ability of counsel.” Migis v. Pearle Vision,
            by the prevailing hourly rate in                      Inc., 135 F.3d 1041, 1047 (5th Cir.1998) (citation omitted).
            the community for similar work.                       Three of the Johnson factors, complexity of the issues,
            The court should exclude all time                     results obtained and preclusion of other employment, are
            that is excessive, duplicative, or                    presumably fully reflected and subsumed in the lodestar
            inadequately documented. Once the                     amount. Heidtman, 171 F.3d at 1043 (quoting Pennsylvania v.
            lodestar amount is calculated, the court              Del. Valley Citizens' Council for Clean Air, 478 U.S. 546, 565
            can adjust it based on the twelve                     (1986); Shipes, 987 F.2d at 319–22 & n. 9). After Johnson was
            factors set forth in Johnson v. Georgia               decided, the “Supreme Court has barred any use of the sixth
            Highway Express, Inc., 488 F.2d 714,                  factor,” whether the fee is fixed or contingent. The Johnson
            717–19 (5th Cir.1974) [, abrogated                    factors are taken into account after the court has determined
            on other grounds by Blanchard v.                      the lodestar amount. Walker v. U.S. Dep't of Housing &
            Bergeron, 489 U.S. 87 (1989) ].


               © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                             2
              Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 3 of 15
Scott v. Schedler, Slip Copy (2013)


                                                                    433 (1983); Wegner v. Std. Ins. Co., 129 F.3d 814, 822 (5th
Urban Dev., 99 F.3d 761, 772 (5th Cir.1996) (citing City of
                                                                    Cir.1997); La. Power & Light Co. v. Kellstrom, 50 F.3d 319,
Burlington, 505 U.S. at 567).
                                                                    329 (5th Cir.1995) (hereinafter “LP & L ”).
The lodestar “is presumptively reasonable and should be
modified only in exceptional cases.” Watkins v. Fordice, 7          II. PLAINTIFFS' APPLICATION FOR ATTORNEY'S FEES
F.3d 453, 457 (5th Cir.1993) (citing City of Burlington, 505
U.S. at 562); accord Perdue, 130 S.Ct. at 1669, 1673; Smith &       A. The Requested Rates and Hours Are Contested and Too
Fuller, P.A. v. Cooper Tire & Rubber Co., 685 F.3d 486, 490         High
(5th Cir.2012); Jimenez, 621 F.3d at 380. Although the party        The requested number of hours and billing rates requested by
seeking attorney's fees bears the initial burden of submitting      plaintiffs as reflected in the evidence have been summarized
adequate documentation of the hours reasonably expended             by plaintiffs as follows:
and of the attorney's qualifications and skill, the party seeking
reduction of the lodestar bears the burden of showing that a
reduction is warranted. Hensley v. Eckerhart, 461 U.S. 424,         Fried, Frank, Harris, Shriver & Jacobson LLP
         Name                                        Hours              Requested                            Total
                                                                          Rate

         Israel David                                 58.3                   $650                             $
                                                                                                          30,095.00

         Michael de Leeuw                             459.7                  $650                             $
                                                                                                         288,730.00

         Erica Sollie                                 308.2                  $400                             $
                                                                                                         118,140.00

         David Yellin                                 389.6                  $280                             $
                                                                                                         107,268.00

         Jesse Ryan Loffler                           282.8                  $280                             $
                                                                                                          77,140.00

         Michael Deguzman                             18.7                   $200                              $
                                                                                                           3,740.00

         Joseph Chan                                  12.4                   $180                              $
                                                                                                           2,232.00

         Total                                       1555.4                                                   $
                                                                                                         627,345.00


                    Total (less 10%                                                                           $
                  voluntary reduction)                                                                   564,610.50

                                                                    NAACP Legal Defense & Educational Fund, Inc.
         Name                                       Hours              Requested                            Total
                                                                         Rate

         Ryan Haygood                                 185                  $600                              $
                                                                                                        110,000.00



                © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                          3
            Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 4 of 15
Scott v. Schedler, Slip Copy (2013)


        Dale Ho                            1414.3             $475                        $
                                                                                     671,792.50

        Natasha                               922.3           $350                        $
        Korgaonkar                                                                   322,805.00

        Dhiren Patel                          31.5            $175                        $
                                                                                      5,512.50

        La Tanya Harry                        62.1            $175                        $
                                                                                      10,867.50

        Joseph Puma                           260             $175                        $
                                                                                      45,500.00

        Total                              2875.2                                   $1,166,477.50


                  Total (less 10%                                                   $1,049,829.80
                voluntary reduction)

                                                       Project Vote
        Name                          Hours             Requested                       Total
                                                          Rate

        Sarah                         702.1                 $600                          $
        Brannon                                                                      394,310.00

        Nicole Zeitler                638.8                 $600                          $
                                                                                     369,630.00

        Niyati Shah                   781.9                 $475                          $
                                                                                     354,540.00

        Michelle                      560.0                 $280                          $
        Rupp                                                                         151,515.00

        Kelly Gerlach                  22.0                 $175                     $ 3,850.00


        Total                         2,704.8                                       $1,273,845.00


               Total (less 10%                                                      $1,146,460.00
             voluntary reduction)

                                                       Law Offices of Ron Wilson
 Name                                         Hours     Requested Rate                  Total

 Ron Wilson                                   177.2            $400                  $ 70,880.00



              © 2016 Thomson Reuters. No claim to original U.S. Government Works.                   4
              Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 5 of 15
Scott v. Schedler, Slip Copy (2013)


 Total                                                177.2                                              $ 70,880.00

 Total Requested Fees                                                                                   $2,894,514.80

                                                                    Expenses
         Counsel                                                                            Total Expenses

         Fried, Frank, Harris, Shriver & Jacobson                                              $ 49,838.96
         LLP

         NAACP Legal Defense and Education                                                     $ 60,939.44
         Fund, Inc.

         Project Vote                                                                          $ 31,128.95

         Law Offices of Ron Wilson                                                                  N/A


         Total Requested Expenses                                                             $141,907.35
                                                                    v. Fordice, 7 F.3d 453, 457 (5th Cir.1993). Attorneys must
 *4 Record Doc. No. 446–3 at p. 21. It is the court's               exercise “billing judgment” by “writing off unproductive,
responsibility to determine the reasonable number of hours          excessive, or redundant hours” when seeking fee awards.
expended and the reasonableness of the rates charged and            Green v. Admin'rs of Tulane Educ. Fund, 284 F.3d 642,
costs expended.                                                     662 (5th Cir.2002), abrogated in part on other grounds by
An attorney's requested hourly rate is prima facie reasonable       Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 63–
when he requests that the lodestar be computed at his               64 (2006) (citing Walker, 99 F.3d at 769); accord Hensley,
customary billing rate, the rate is within the range of             461 U.S. at 433–34. The fee seeker's attorneys are “charged
prevailing market rates, and the rate is not contested. LP &        with the burden of showing the reasonableness of the hours
L, 50 F.3d at 329. In this instance, defendants have contested      they bill and, accordingly, are charged with proving that they
the requested hourly rates.                                         exercised billing judgment.” Walker, 99 F.3d at 770.

“Hourly rates are to be computed according to the prevailing        “The proper remedy when there is no evidence of billing
market rates in the relevant legal market, not the rates that       judgment is to reduce the hours awarded by a percentage
lions at the bar may command.” Hopwood v. Texas, 236                intended to substitute for the exercise of billing judgment.”
F.3d 256, 281 (5th Cir.2000) (quotation omitted) (emphasis          Id. (reducing fee award by 15% for lack of billing judgment)
added); accord McClain v. Lufkin Indus., Inc., 649 F.3d 374,        (citing Leroy v. City of Houston, 831 F.2d 576, 586 (5th
381 (5th Cir.2011). “The relevant market for purposes of            Cir.1987) (reducing award by 13%)); see also Saizan v.
determining the prevailing rate to be paid in a fee award is        Delta Concrete Prods. Co., 448 F.3d 795, 800 (5th Cir.2006)
the community in which the district court sits. Generally,          (10% reduction for vagueness, duplicative work and lack of
the reasonable hourly rate for a particular community is            billing judgment); Hopwood v. Texas, 236 F.3d 256, 279 (5th
established through affidavits of other attorneys practicing        Cir.2000) (25% reduction based on inadequate time entries,
there.” Tollett v. City of Kemah, 285 F.3d 357, 368 (5th            duplicative work product and lack of billing judgment);
Cir.2002) (quotation and citations omitted); accord McClain,        Coulter v. State of Tenn., 805 F.2d 146, 151 (6th Cir.1986)
649 F.3d at 381; Thompson v. Connick, 553 F.3d 836, 867–68          (50% reduction for duplication of effort); Preston Expl. Co.,
(5th Cir.2008), rev'd on other grounds, 131 S.Ct. 1350 (2011).      LP v. GSP, LLC, No. H–08–3341, 2013 WL 3229678, at
                                                                    *9 (S.D. Tex. June 25, 2013) (“Courts have reduced fees
As a general proposition, all time that is excessive, duplicative   up to 50% for billing judgment in light of factors such as
or inadequately documented should be excluded. Watkins              nature and extent of the work involved, the issues involved,



                © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                            5
              Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 6 of 15
Scott v. Schedler, Slip Copy (2013)


and the complexity of the work;” reducing hours by 20%                           trial courts may take into account their
because (1) partners performed tasks more suited to associates                   overall sense of a suit, and may use
or paralegals; (2) attorneys and paralegals billed for clerical                  estimates in calculating and allocating
tasks; (3) attorneys billed regular rates for unproductive travel                an attorney's time.
time; (4) many billing entries are vague; and (5) case was
overstaffed with partners who often duplicated each other's         Fox v. Vice, 131 S.Ct. 2205, 2216 (2011). “If the district court
efforts) (citing Saizan, 448 F.3d at 800; LP & L, 50 F.3d           has articulated and clearly applied the correct criteria, [the
at 336; Peak Tech. Servs., Inc. v. Land & Sea Eng'g, LLC,           appeals court] will not require the trial court's findings to be so
No. H–10–1568, 2012 WL 3234203, at *8 (S.D.Tex. Aug. 6,             excruciatingly explicit in this area of minutiae that decisions
2012) (50% reduction); Devices, Inc. v. Sr. Operations, Inc.,       of fee awards consume more paper than did the cases from
No. 3–08–CV–1264–BD, 2009 WL 5171746, at *1 (N.D.Tex.               which they arose.” In re High Sulfur Content Gas. Prods.
Dec. 29, 2009) (20% reduction)); Harkless v. Brunner, No.           Liab. Litig., 517 F.3d 220, 228–29 (5th Cir.2008) (quotations
1:06 CV 2284, 2011 WL 2149138, at *2 (N.D.Ohio May                  and citations omitted).
31, 2011) (50% reduction); Yelton v. PHI Inc., No. 09–
3144, 2012 WL 3441826, at *8 (E.D.La. Aug. 14, 2012)                As an initial matter, I eliminate and reduce to $0 all fees
(50% reduction); Neles–Jamesbury, Inc. v. Bill's Valves, 974        sought by plaintiffs for a “litigation support” person, Joseph
F.Supp. 979, 988 & n. 22 (S.D.Tex.1997) (same).                     Chan, 12.4 hours at a rate of $180 per hour ($2,232.00),
                                                                    and a “data analyst,” Kelly Gerlach, 22 hours at a rate
 *5 “If more than one attorney is involved, the possibility         of $175 per hour ($3,850.00). While there is support for
of duplication of effort along with the proper utilization of       this kind of recovery in New York federal courts, see,
time should be scrutinized. The time of two or three lawyers        e.g., Carco Grp., Inc. v. Maconachy, No. 05–6038, 2011
in a courtroom or conference when one would do may be               WL 2971587, at *6 (E.D.N.Y. July 19, 2011), aff'd in
obviously discounted.” Abrams v. Baylor Coll. of Med., 805          part, vacated in part on other grounds, 718 F.3d 72 (2d
F.2d 528, 535 (5th Cir.1986) (quotation omitted); accord            Cir.2013); Bd. of Trustees v. Karl Ehmer Delicatessen, No.
Phila. Indem. Ins. Co. v. SSR Hospitality, Inc., 459 F. App'x       10–CV–3188, 2011 WL 4382862, at *4 (E.D.N.Y. Aug
308, 317 (5th Cir.2012); Riley v. City of Jackson, 99 F.3d          08, 2011), report & recommendation adopted, 2011 WL
757, 760 (5th Cir.1996). “ ‘[H]ours spent in duplicative            4382515 (E.D.N.Y. Sept. 20, 2011), the instant case is
activity or spent in the passive role of an observer while          proceeding in the Fifth Circuit, where recoverable fees are
other attorneys perform [ ]’ is generally not recoverable.”         for attorneys and paralegals only, Missouri v. Jenkins, 491
Coleman v. Houston Indep. Sch. Dist., 202 F.3d 264, 1999            U.S. 274, 288 (1989); Vela v. City of Houston, 276 F.3d
WL 1131554, at *6 (5th Cir.1999) (quoting Flowers v. Wiley,         659, 681 (5th Cir.2001), not for experts or support personnel
675 F.2d 704, 705 (5th Cir.1982)); accord In re Enron Corp.         employed to address technical or non-legal matters. See id.
Sec., Derivative & ERISA Litig., 586 F.Supp.2d 732, 756             (allowing recovery of attorney's fees for paralegal work if
(S .D.Tex.2008).                                                    the work is legal rather than clerical); Structural Metals,
                                                                    Inc. v. S & C Elec. Co., No. SA–09–CV–984–XR, 2013
“Moreover, the court need not explicitly calculate the lodestar     WL 3790307, at *8 (W.D.Tex. July 19, 2013) (refusing to
to make a reasonable award.” No Barriers, Inc. v. Brinker           award attorney's fees for “highly skilled legal technology
Chili's Texas, Inc., 262 F.3d 496, 500–01 (5th Cir.2001)            specialists who assist[ed] with document production” and
(citing Von Clark v. Butler, 916 F.2d 255, 259 (5th Cir.1990);      “trial services specialist with 16 years of experience in
Wegner, 129 F.3d at 822–23).                                        multimedia presentation and litigation consulting”); Davis v.
                                                                    Rouse, No. WDQ–08–cv–3106, 2012 WL 3059569, at *4 &
             The fee applicant ... must, of course,                 n. 4 (D.Md. July 25, 2012) (“delet [ing] all time entries by
             submit appropriate documentation to                    litigation support analysts, who appear to be administrative
             meet the burden of establishing                        professionals and not attorneys or paralegals”). Plaintiffs'
             entitlement to an award. But trial                     attempt to include these non-recoverable amounts in their
             courts need not, and indeed should not,                attorney's fees award is one example of their lack of billing
             become green-eyeshade accountants.                     judgment.
             The essential goal in shifting fees (to
             either party) is to do rough justice,                   *6 I find that the requested hourly rates listed above for
             not to achieve auditing perfection. So                 plaintiffs' attorneys and paralegals are above the high end of


                © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
              Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 7 of 15
Scott v. Schedler, Slip Copy (2013)


the range of prevailing market rates for lawyers and paralegals       rate for partner-level attorneys [in the New Orleans market]
with comparable experience in the New Orleans area legal              is between $400 and $450 per hour;” awarding a single rate
market, and do not reflect prevailing local rates. In addition,       of $400 for all three attorneys “as more in line with local
they are excessive. For example, 12 of the 13 lawyers and             rates for similar services”); Wells v. Regency Hosp. Co., No.
all of the paralegals for whom plaintiffs seek fees practice          07–3775, 2008 WL 5273712, at *3 (E.D.La. Dec. 15, 2008)
principally in New York and Washington, D.C., where higher            (Roby, M.J.) (reviewing cases, finding that $115 per hour for
rates than those charged locally generally prevail. Even the          paralegal work was excessive and awarding $64 per hour);
$400 per hour rate charged by the only local lawyer employed          Combe v. Life Ins. Co., No. 06–8909, 2008 WL 544547, at *3
by plaintiffs is at the high end of rates ordinarily awarded          (E.D.La. Feb. 27, 2008) (Livaudais, J.) (awarding $250 per
in this court, and then only to lawyers with substantially            hour for attorneys who had practiced for more than 20 years in
more experience than all but one of plaintiffs' lawyers, or in        the relevant legal field and $70 per hour for paralegal work).
complex cases or practice areas in which more novel expertise
is necessary than was required in this case.
                                                                         *7 The only requested hourly rate included in plaintiffs'
Instead of the rates sought by plaintiffs, I find that the range          submissions that is supported by the evidence and
of rates listed in the decisions of this court set forth as follows       awardable under the foregoing standards is the $400 per
are reasonable in this case. See Thompson, 553 F.3d at 868                hour attributable to Ronald Wilson. This court knows
(approving hourly rates of $202 to $312 for experienced                   from its own experience that Wilson is among the most
attorneys and $67 to $112 for paralegals as “at the upper                 experienced and preeminent members of this court's
range of what was reasonable in the” Eastern District of                  civil rights bar. His reputation is pristine, his knowledge
Louisiana from 2003 to 2007); Cedotal v. Whitney Nat'l Bank,              and expertise are deep and wide, and his performance
No. 94–01397, 2010 WL 5582989, at *13 (E.D.La. Nov.                       before this court has always been exemplary. I cannot
10, 2010) (Chasez, M.J.), report & recommendation adopted                 accept that plaintiffs reasonably thought it necessary to
                                                                          employ any other attorneys—much less 12 from out-
as modified, 3 2011 WL 127157 (E.D.La. Jan. 14, 2011)
                                                                          of-state jurisdictions—to handle this matter in addition
(Lemmon, J.) (awarding rates of $315 for senior partners,
                                                                          to Wilson, who probably could have obtained the same
$250 for junior partners and $150 for associates in 15–
                                                                          results on his own, possibly with the assistance of two
year–long ERISA litigation, based on current reasonable rate
                                                                          associates. As defendants' own expert opined:
awards in this district); Ranger Steel Servs., LP v. Orleans
Materials & Equip., Co., No. 10–112, 2010 WL 3488236, at                   Wilson ... has extensive experience in handling civil
*1, *3 (E .D.La. Aug. 27, 2010) (Barbier, J.) (rejecting hourly             rights and public interest litigation as well as school
rates of $445 to $475 charged by partner and of $315 to $340                desegregation, voting rights, police misconduct,
charged by associate in Houston law firm in breach of contract              prison conditions, separation of church and state,
case; awarding the rates charged by New Orleans co-counsel                  freedom of speech, freedom of association, due
of $360 in 2009 and $395 in 2010 for highly experienced                     process of law and equal protection.... Wilson's thirty
partner's work); Hebert v. Rodriguez, No. 08–5240, 2010 WL                  plus years of legal experience, in my opinion, support
2360718, at *2 (E.D. La. June 8, 2010) (Barbier, J.), aff ‘d,               his claim of $400/hour. Mr. Wilson's hourly billing
430 F. App'x 253 (5th Cir.2011) (rejecting requested rate of                rate of $400 for a lawyer with approximately thirty-
$350 and awarding $300 per hour to “a seasoned civil rights                 seven years of litigation experience should be used by
attorney with over 33 years of experience”); Braud v.. Transp.              this Court as the “gold standard” for determining the
Serv. Co., No. 05–1898, 2010 WL 3283398, at *15 (E.D.La.                    highest possible fee for a lawyer admitted to practice
Aug. 17, 2010) (Knowles, M.J.) (hourly rates of $200 for                    in excess of thirty-five years in this case.
attorney with 30 years of experience and $75 for paralegal
“are within the low end of the range of the market rate in this         Affidavit of Michael S. Walsh, Record Doc. No. 473–2 at
area and ... are reasonable”); Oreck Direct, LLC v. Dyson,                 p. 11. The court accepts this statement, adopts it as its
Inc., No. 07–2744, 2009 WL 1649503, at *4 (E.D. La. June                   finding and applies it in this matter.
8, 2009) (Vance, J.) (in case brought under the Lanham Act            Applying the foregoing standards, I find that the following
and Louisiana Unfair Trade Practices Act, rates charged by            hourly rates are more appropriate and reasonable, within the
national law firm of $440–$470 for an associate, and $530             range of prevailing market rates for attorneys and paralegals
and $765 for two partners, were excessive, when “the top



                © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                               7
              Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 8 of 15
Scott v. Schedler, Slip Copy (2013)



of comparable skill and experience in litigation of this type in
the New Orleans legal market:
 Counsel (by Organization/           Experience          Awardable Hourly Rate        Hours Sought      Total Amount
 Firm)



              Fried, Frank, Harris, Shriver & Jacobson LLP (Home District: Southern District of New York)

       Israel David                                            16            $250      58.3          $ 14,575.00
                                                              years

       Michael de Leeuw                                        16            $250     459.7          $ 114,925.00
                                                              years

       Erica Sollie                                             4            $175     308.2          $ 53,935.00
                                                              years

       David Yellin                                          1 year          $150     389.6          $ 58,440.00

       Jesse Ryan Loffler                                    1 year          $150     282.8          $ 42,420.00

       Joseph Chan (Litigation Support)                     unknown           $        12.4              $0
                                                                              0

       Michael Deguzman (Paralegal)                         unknown          $100      18.7           $ 1,870.00




            NAACP Legal Defense and Educational Fund, Inc. (Home District: Southern District of New York)

       Ryan Haygood                                         11            $225       185.0            $ 41,625.00
                                                           years

       Dale Ho                                               7            $200      1,414.3          $ 282,860.00
                                                           years

       Natasha Korgaonkar                                    4            $175       922.3           $ 161,402.50
                                                           years

       La Tanya Harry (Paralegal)                        unknown          $100        62.1             $ 6,210.00

       Dhiren Patel (Paralegal)                          unknown          $100        31.5             $ 3,150.00

       Joseph Puma (Paralegal)                           unknown          $100       260.0            $ 26,000.00




                               Project Vote (Home District: District of the District of Columbia)

       Sarah Brannon                                           14            $250     702.1          $ 175,525.00
                                                              years

       Nicole Kovite Zeitler                                    7            $200     638.8          $ 127,760.00
                                                              years




                 © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                   8
              Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 9 of 15
Scott v. Schedler, Slip Copy (2013)




       Niyati Shah                                               8                $200      781.9             $ 156,380.00
                                                               years

       Michelle Rupp                                             2                $150      560.0              $ 84,000.00
                                                               years

       Kelly Gerlach (Data Analyst)                          unknown                $        22.0                   $0
                                                                                    0




                        Law Offices of Ronald Wilson (Home District: Eastern District of Louisiana)

 Ronald Wilson                               38 years           $400              177.2                      $ 70,880.00


 TOTAL                                                                           17,286.5                   $1,251,077.50

                                                                       in opposition of Secretary Greenstein of DHH, and Secretary
 *8 Next, I must determine the reasonable number of hours
                                                                       Sonnier of DCFS, Record Doc. No. 473 at pp. 18–20; Walsh
that plaintiffs' counsel expended on the litigation. As reflected
                                                                       affidavit, Record Doc. No. 473–2 at pp. 6–7; Daniel J.
in the above chart, plaintiffs' evidence indicates that they
                                                                       Balhoff affidavit, Record Doc. No. 473–3 at pp. 4–5, ¶ 13,
seek reimbursement for 7,286.5 hours spent on this case,
                                                                       and attached Exhs. B, C and D; memorandum in opposition
including the hours of their “litigation support” person and
                                                                       of Secretary of State Schedler, Record Doc. No. 474 at
“data analyst.” As noted above, I find that the 12.4 hours
                                                                       pp. 1–2, 6; Record Doc. No. 474–5, declaration of Anita
expended by the “litigation support” person and the 22 hours
                                                                       M. Zimmer, and manual attachments to her report, Zimmer
worked by the “data analyst” must be deleted from the
                                                                       5, Zimmer 6 and Zimmer 9; report of Leslie J. Schiff,
calculation. The remaining hours attributable to lawyers and
                                                                       Record Doc. No. 474–3 at pp. 6–7; Secretary Greenstein
paralegals amount to 7,252.5 hours.
                                                                       and Secretary Sonnier's opposition to plaintiffs' consolidated
                                                                       reply memorandum, Record Doc. No. 483 at pp. 12–14.
Duplication of effort, gross overstaffing and redundancy of
                                                                       Among the most egregious examples are: four attorneys
attorney work are rampantly reflected throughout plaintiffs'
                                                                       were involved in preparing the complaint; five assisted in
statements, caused apparently by the dedication of 13 lawyers
                                                                       preparing discovery requests; on different occasions, more
and four paralegals to work on a matter that could just
                                                                       than two and as many as seven attorneys participated in
as easily have been handled by at most three lawyers,
                                                                       “moot court” preparation for oral arguments; seven attorneys
particularly when considering the ample—though largely
                                                                       attended the court-ordered settlement conference on May 9,
wasted and minimalized—experience of Wilson. Attorneys
                                                                       2012, Record Doc. No. 211; the firm of Fried Frank entered
for the three out-of-state law firms and organizations
                                                                       the litigation only two months before trial, necessitating
representing plaintiffs state in their declarations that, if more
                                                                       many hours of file review, conferences with co-counsel and
than two attorneys attended a deposition or court appearance
                                                                       other work to bring the new lawyers and a paralegal “up
(other than trial), each of the organizations deleted the hours
                                                                       to speed” on the case; six attorneys (two from each of
of any attorney in excess of two attorneys. However, because
                                                                       the three organizations representing plaintiffs) appeared and
this was done on a per-organization basis, rather than on the
                                                                       billed time for oral argument on September 5, 2012, Record
basis of the lawsuit as a whole, more than two and as many
                                                                       Doc. No. 342; three Fried Frank lawyers billed time for
as six lawyers for plaintiffs routinely attended and billed for
                                                                       the non-legal, public relations matter of preparing a press
their time at depositions 4 and pretrial court appearances.
                                                                       release concerning the trial result; 5 and ten lawyers attended
                                                                       and billed for the two and one-half day non-jury trial, at
Additional instances of such excessive attorney effort are
                                                                       which only 15 witnesses testified, Record Doc. Nos. 415,
too numerous to list in this report. Defendants' opposition
                                                                       416, 417, and 138 exhibits were introduced, with seven of
memoranda, supported by the affidavits and reports of their
                                                                       the attorneys actually participating in the trial presentation.
experts, do a thorough job of setting them out. Memorandum


                © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                                9
            Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 10 of 15
Scott v. Schedler, Slip Copy (2013)


Record Doc. No. 473–2, Walsh affidavit at ¶¶ 17(a), (b).          because the general nature of services is not protected by
Time and time again, numerous lawyers attended and/or             the privilege.” Nguyen v. Excel Corp., 197 F.3d 200, 206
participated in questioning and objection-making, frequently      (5th Cir.1999) (citations omitted) (emphasis added). “As a
in erroneous and disruptive fashion, at depositions where only    general rule, client identity and fee arrangements are not
one should have participated. Local Rule 43.2; see, e.g., Order   protected as privileged.” In re Grand Jury Subpoena for
and Reasons on Motion, Record Doc. No. 285 at pp. 19–22;          Attorney Representing Crim. Defendant Reyes–Requena, 926
Defendant's Exh. 1, transcript of Rule 30(b)(6) deposition of     F.2d 1423, 1431 (5th Cir.1991) (citations omitted); accord
NAACP, Record Doc. No. 473–1 at pp. 3–4 (pp. 11–13 and            Vingelli v. United States, 992 F.2d 449, 452 (2d Cir.1993).
65 of deposition).
                                                                              The attorney-client privilege is
 *9 There are numerous additional problems with plaintiffs'                   construed narrowly, to protect from
documentation of their requested fees. Many time entries                      disclosure only those communications
by numerous attorneys, such as “drafting pleadings,”                          from client to attorney that were
“review file,” “review and exchange e-mails,” “participate                    intended to remain confidential and
in telephone conference,” “research summary judgment”                         made for the purpose of seeking legal
and “prepare correspondence,” are too vague to allow                          advice. Communication between an
for meaningful review. See Walker, 99 F.3d at 773                             attorney and client regarding such
(rejecting fee request that contained “terse listings” such                   information as identity of client,
as “ ‘library research,’ ‘analyzing documents,’ ‘reading                      terms and conditions of employment,
background documents,’ ‘phone interviews,’ with no further                    amount of fee, identification of
explanation.... [N]o responsible client would accept these                    payment by case file name, and
records as capable of supporting a bill.”); LP & L,                           the general purpose of the work
50 F.3d at 326 n. 11 (vague entries such as “revise                           performed, are not privileged.
memorandum,” “review pleadings,” “review documents” and
                                                                   *10 In re Ginther, No. 07–80200–G3–11, 2008 WL
“correspondence” inadequate to support fee request); Von
                                                                  4107487, at *5 (Bankr.S.D.Tex. Aug. 29, 2008) (citing
Clark v. Butler, 916 F.2d 255, 259 & n. 6 (5th Cir.1990)
                                                                  United States v. Alexander, 287 F.3d 811 (9th Cir.2002);
(criticizing as “scanty and lacking in explanatory detail”
                                                                  Gomez v. Vernon, 255 F .3d 1118 (9th Cir.2001); Howell
entries such as “ ‘telephone call,’ or ‘trial preparation,’
                                                                  v. Jones, 516 F.2d 53 (5th Cir.1975); United States v.
or ‘travel to Beaumont to attend deposition’ without any
                                                                  Ponder, 475 F.2d 37 (5th Cir.1973)) (additional citations
identification whatsoever of the subject matter”). Virtually
                                                                  omitted); accord In re Bennitt, No. 05–00164–BGC, 2010
all of the time entries of Niyati Shah of Project Vote
                                                                  WL 4622451, at *6 n. 9 (Bankr.N.D.Ala. Nov. 4, 2010)
are particularly egregious examples of a complete lack of
                                                                  (citing United States v. Leventhal, 961 F.2d 936, 940 (11th
information necessary to establish the tasks performed and
                                                                  Cir.1992); In re Grand Jury Proceedings 88–9(MIA), 899
their reasonableness. Record Doc. No. 446–19.
                                                                  F.2d 1039, 1043–44 (11th Cir.1990); Nguyen, 197 F.3d at
                                                                  206; GFI, Inc. v. Franklin Corp., 265 F.3d 1268, 1273
Attorneys with Project Vote have partially redacted
                                                                  (Fed.Cir.2001); United States v. Legal Servs., 249 F.3d 1077,
information from many of their time entries with no
                                                                  1081–82 (D.C.Cir.2001); In re Grand Jury Subpoena, 204
explanation of why they have done so. Some of their time
                                                                  F.3d 516, 520 (4th Cir.2000); United States v. Amlani, 169
entries say only “attorney work product” followed by a
                                                                  F.3d 1189, 1194 (9th Cir.1999); Clarke v. Am. Commerce
redaction. The most conspicuous offender in this regard is
                                                                  Nat'l Bank, 974 F.2d 127, 129 (9th Cir.1992)). Thus, the
Nicole Kovite Zeitler, who partially redacted almost all of her
                                                                  redacted client and witness names (if that is what the
entries, including apparently the names of people with whom
                                                                  redactions are) and the general purpose of the work performed
she met or conferred, so that no meaningful information is
                                                                  are not privileged communications.
presented in the entries. Record Doc. No. 446–18.

                                                                  Further, as I and other judges in this court have repeatedly
The vast majority of the contents of the fee statements are
                                                                  held, to the extent that the attorney-client privilege may
not attorney-client privileged in the first instance. “Inquiry
                                                                  protect some portions of the invoices, the privilege is waived
into the general nature of the legal services provided by
                                                                  by seeking reimbursement for attorney's fees. Hunter v.
counsel does not necessitate an assertion of the privilege
                                                                  Copeland, No. 03–2584, 2004 WL 1161368, at *5 (E.D.La.


               © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                          10
             Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 11 of 15
Scott v. Schedler, Slip Copy (2013)


May 24, 2004) (citing Clarke, 974 F.2d at 127; Leach               the court intends to ensure defendants' continuing efforts to
v. Quality Health Serv., 162 F.R.D. 499 (E.D.Pa.1995);             comply with the Act.
United States v. Keystone Sanitation Co., 885 F.Supp. 672,
675 (M.D.Pa.1994)); Monroe's Estate v. Bottle Rock Power           After deducting the unrecoverable time attributed to the
Corp., No. 03–2682, 2004 WL 737463, at *11 n. 31 (E.D.La.          data analyst and litigation support personnel, I find and
Apr. 2, 2004), aff ‘d, 2005 WL 119883 (E.D.La. Jan. 19,            recommend that the gross overstaffing by plaintiffs of this
2005); S. Scrap Mat'l Co. v. Fleming, No. 01–2554, 2003            case and the duplication and redundancy of attorney work
WL 21474516, at * 13 n. 40 (E.D. La. June 18, 2003); In re         caused by this overstaffing should result in a 75 percent (75%)
Central Gulf Lines, Inc., No. 97–3829, 2001 WL 30675, at           reduction in the amount of hours reasonably expended on
*2 (E.D.La. Jan. 11, 2001); Tonti Props. v. Sherwin–Williams       this case. See Jimenez, 621 F.3d at 380 (affirming reduction
Co., No. 99–892, 2000 WL 506015, at *2 (E.D.La. Apr. 27,           of plaintiffs' fee request by 25 percent to reflect dismissal
2000); Newpark Envtl. Servs., 2000 WL 136006, at *3–4;             of one defendant when facts and issues raised by plaintiffs'
C.J. Calamia Constr. Co. v. Ardco/Traverse Lift Co., No. 97–       claims against both defendants were too intertwined to
2770, 1998 WL 395130, at *2 (E.D.La. July 14, 1998).               segregate fees, and additional reduction of 20 percent based
                                                                   on Johnson factors); Harkless, 2011 WL 2149138, at *1,
Because plaintiffs' request for attorney's fees necessarily        *2 (N.D.Ohio May 31, 2011) (finding, in National Voter
requires plaintiffs to place the reasonableness of their           Registration Act case staffed by “a six-lawyer core team
attorneys' work at issue, they have waived their privilege         with 21 attorneys billing for their time,” that “50% across-
(if any) as to the invoices. The redactions of the names           the-board hours reduction for excessive and duplicative
and subject matters on the Project Vote invoices render the        hours, travel costs, and questionable billing practices is
redacted portions of the time entries incomprehensible and         warranted”); Neles–Jamesbury, Inc., 974 F.Supp. at 988
preclude the court from making any meaningful review of            & n. 22 (S.D.Tex.1997) (50% reduction in hours when
those entries.                                                     overstaffing “inevitably resulted in duplication of effort,
                                                                   wasted time, and was inefficient because different individuals
Degree of success obtained is one of several Johnson               had to learn the necessary background of the case”). This
factors subsumed in the lodestar amount to consider in the         75 percent reduction results in a total lodestar amount of
district court's “ ‘measured exercise of discretion’ “ when        attorney's fees, when the reduced hours are multiplied by the
determining an attorney's fees award. Roussell v. Brinker Int'l,   reasonable hourly rates set forth above, of $312,769.37.
441 F. App'x 222, 234 (5th Cir.2011) (quoting Farrar v.
Hobby, 506 U.S. 103, 114 (1992)).                                  After eliminating the other Johnson factors that are subsumed
                                                                   in the lodestar or prohibited from consideration, only four
 *11 While plaintiffs certainly were the prevailing parties,       factors remain for an adjustment analysis: the customary fee,
I conclude that their victory must be characterized only as        the undesirability of the case, the nature and length of the
modest success, which did not require the overblown amount         professional relationship with the client, and awards in similar
of litigation activity of plaintiffs' counsel. In her Findings     cases. The customary fee appears to be the fee reflected in the
of Fact and Conclusions of Law, the presiding district judge       billing statements and has already been evaluated and rejected
repeatedly noted defendants' good faith efforts to comply          above as excessive in establishing a reasonable hourly
with the Act both before and after this lawsuit was filed,         rate. The nature and length of the professional relationship
and defendants' substantial progress toward full compliance        between plaintiffs and their attorneys appears substantial as to
with the Act as of the date of the bench trial in October          some and unclear as to others, but it is of minimal importance
2012. Record Doc. No. 436 at pp. 20, 26, 27, 29. Judge             in this overall context. The case was not undesirable, if
Milazzo concluded: “Ultimately, this Court finds that because      properly staffed. Awards in similar cases have already been
Defendants are only in substantial compliance, and not in          taken into account above in establishing the hourly rates.
full compliance, there is some potential danger that future        Accordingly, I find that the lodestar amount of attorney's fees
violations may occur. As such, a permanent injunction that         in the amount of $312,769.37 is reasonable and awardable.
is minimal in breadth is warranted.” Id. at p. 34 (emphasis
added). Based on these findings, it appears that entry of
judgment in plaintiffs' favor was at most a means by which         C. Costs and Litigation Expenses
                                                                    *12 Plaintiffs seek costs and expenses in the amount of
                                                                   $141,907.35, including about $110,000 for transportation,


                © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                            11
             Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 12 of 15
Scott v. Schedler, Slip Copy (2013)


lodging, airfare and meals. Although plaintiffs in their reply                     printing and witnesses; fees for
memorandum reduced some of their attorney's hours in                               exemplification and copies of papers
response to defendants' objections, they made no reductions                        necessarily obtained for use in the
in the expenses sought.                                                            case; docket fees; compensation of
                                                                                   court-appointed experts, interpreters,
The Act provides that “the court may allow the prevailing                          and special interpretation services.
party (other than the United States) reasonable attorney                           The Supreme Court has indicated
fees, including litigation expenses, and costs.” 42 U.S.C.                         that federal courts may only award
§ 1973gg–9(c) (emphasis added). The Act thus allows for                            those costs articulated in section 1920
possible recovery of both “costs,” which the courts generally                      absent explicit statutory or contractual
interpret to mean only those costs permitted by 28 U.S.C. §                        authorization to the contrary.
1920, and “litigation expenses.”
                                                                       *13 Mota v. Univ. of Tex., 261 F.3d 512, 529 (5th Cir.2001)
In statutory construction, “[t]he word ‘may’ customarily              (citing Crawford Fitting Co. v. J.T. Gibbons, Inc., 482
connotes discretion.” Jama v. Immigr. & Customs                       U.S. 437, 444–45 (1987)) (quotation and additional citations
Enforcemt., 543 U.S. 335, 346 (2005). The permissive “may”            omitted) (emphasis added); accord Gagnon v. United
in a fee- or cost-shifting statute like Section 1973gg–9(c)           Technisource, Inc., 607 F.3d 1036, 1045 (5th Cir.2010). In
indicates that the amount of any award is committed to the            the instant case, Section 1973gg–9(c) of the Act is a statutory
court's sound discretion. Grant v. Chevron Phillips Chem.             authorization to the contrary.
Co., 309 F.3d 864, 875 (5th Cir .2002); Abshire v. Louisiana,
No. 08–369–C, 2009 WL 50178, at *5 (M.D.La. Jan. 7, 2009),            Plaintiffs have cited no law in support of their expense
aff ‘d sub nom. Admiral Ins. Co. v. Abshire, 574 F.3d 267 (5th        request, relying solely on Judge Milazzo's determination that
Cir.2009).                                                            “Plaintiffs, as the prevailing party, are granted the recovery
                                                                      of reasonable attorney fees, including litigation expenses, and
In addition, Rule 54(d)(1) of the Federal Rules of Civil              costs” pursuant to 42 U.S.C. § 1973gg–9(c). Record Doc. No.
Procedure provides, in relevant part: “Unless a federal statute,      436 at p. 34. Defendants in their opposition memoranda argue
these rules, or a court order provides otherwise, costs-other         that any award of costs and expenses should be limited to
than attorney's fees—should be allowed to the prevailing              the costs recoverable under 28 U.S.C. § 1920. Defendants
party.” Fed.R.Civ.P. 54(d)(1). “[T]he word ‘should’ makes             have not cited any decisions that interpret the term “litigation
clear that the decision whether to award costs ultimately lies        expenses” in the context of the Act or any other federal fee-
within the sound discretion of the district court.” Marx v. Gen.      shifting statute. My own research has not located a decision
Revenue Corp., 133 S.Ct. 1166, 1172 (2013). Even if a federal         from any court that analyzes the term as used in the Act.
statute speaks to an award of costs in a particular type of
case, “Rule 54(d)(1) independently authorizes district courts         Nonetheless, reasonableness remains the touchstone for
to award costs to prevailing parties.” Id. at 1174 n. 5. Rule         an award of either costs or litigation expenses. Whether
54(d)(1) “does not require courts to award costs to prevailing        “expenses are reasonable is committed to the sound discretion
[parties],” but permits the court in the exercise of its discretion   of the trial judge,” even when recovery is authorized by
to consider the particular circumstances of the case. Id. at          statute. Assoc'd Builders & Contractors of La,, Inc. v. Orleans
1178 n. 9 (emphasis in original). Thus, “a court has discretion       Parish Sch. Bd., 919 F.2d 374, 380 (5th Cir.1990). The
to award costs” under Rule 54(d)(1). Id. at 1174.                     court will not merely rubber-stamp an expense request,
                                                                      especially one as excessively large as in the instant case.
Limiting the discretion of the federal court to award costs           Before the court can tax costs, it must find that the costs
under Rule 54(d)(1) is 28 U.S.C. § 1920, under which                  were necessarily incurred in the litigation and this finding
                                                                      must be based on “some proof of the necessity.” Holmes v.
             a court may tax the following costs:                     Cessna Aircraft Co., 11 F.3d 63, 64 (5th Cir.1994) (citing
             fees of the clerk and marshal; fees                      Fogleman v. ARAMCO, 920 F.2d 278, 286 (5th Cir.1991);
             of the court reporter for all or any                     Studiengesellschaft Kohle v. Eastman Kodak, 713 F.2d 128,
             part of the stenographic transcript                      133 (5th Cir.1983)) (emphasis added).
             necessarily obtained for use in the
             case; fees and disbursements for


                © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                               12
             Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 13 of 15
Scott v. Schedler, Slip Copy (2013)


When cost-seekers neglect to supply any verification that           ground transportation, printing, supplies and unspecified
the costs claimed were “necessarily incurred in the case”           “other expense” and “other professional services.”
and instead state only that the costs were expended “in the
preparation and litigation of this case,” the district court does   The Legal Defense Fund seeks $60,939.44, Record Doc. No.
not abuse its discretion by denying all costs except filing         446–8, which Dale Ho declares excludes any request for
fees. Phetosomphone v. Allison Reed Group, Inc., 984 F.2d           compensation for meals while its attorneys were traveling,
4, 9 (1st Cir.1993); accord Home Builders Ass'n v. City of          office supplies, in-house printing and some travel expenses,
Madison, 191 F.R.D. 515, 517, 518, 519 (N.D.Miss.1999)              such as parking and tolls. Dale Ho declaration, Record Doc.
(citing Fogleman, 920 F.2d at 286; Studiengesellschaft Kohle,       No. 446–6 at ¶ 34. Ho does not state that the expenses sought
713 F.2d at 133). “The Court does have discretion to allow          were necessarily incurred or reasonable. The Legal Defense
unverified costs where it is clear from the nature of the cost      Fund seeks recovery of costs for process servers, filing of
that it was necessarily incurred.” Johnson v. Rhode Island,         pro hac vice motions, depositions, a transcript of one oral
No. 98–266T, 2000 WL 303305, at * 13 (D.R.I. Mar. 22,               argument, document retrieval in a different Eastern District
2000) (quotation omitted) (citing Phetosomphone, 984 F.2d           of Louisiana case, internet use, postage, overnight express
at 9).                                                              deliveries, conference calls, document scanning, photocopies,
                                                                    bindings, tabs, electronic file conversions, “blowbacks” (a
In this case, three of the organizations representing plaintiffs    term that is not defined and with which the court is
seek an award of their expenses. The Fried Frank firm seeks         unfamiliar), airfares, taxi and/or car service to and from the
$49,838 .96 in expenses, Record Doc. No. 446–14, which              airport in New York, and car rentals in Louisiana. Record
its attorney Michael de Leeuw avers were reasonable and             Doc. No. 446–8.
necessary in light of the work performed, results obtained,
importance of the case and time demands of the fast-                I have already found that this litigation was grossly
paced litigation. Michael de Leeuw declaration, Record              overstaffed, that it was unnecessary to import so many out-
Doc. No. 446–12 at ¶ 13. Fried Frank seeks reimbursement            of-state attorneys to represent plaintiffs, that plaintiffs did not
for numerous categories of costs, including charges for             exercise prudent billing judgment and that the results obtained
telephone conferences; internet use; copies, binding and            were only modestly successful. These findings apply equally
tabs; meals during in-house meetings and while traveling            to plaintiffs' expense requests. In addition, I find that plaintiffs
for depositions and court appearances, including one $80            (1) are seriously overreaching in both the type and amount of
entry for “drinks with counsel team” on the last day of             expenses they seek and (2) have failed to adduce any proof
trial; parking at and local transportation to and from the          that the vast majority of the expenses incurred were necessary.
New York airport; local transportation in New York in               In light of these findings and based on established law that
connection with working after normal business hours; airfares       most of the types of costs sought are not compensable in the
(including ticket upgrade fees), lodging, taxis and car rentals     context of 28 U.S.C. § 1920, which I use as a guideline in this
during out-of-town travel; online legal research and “data          case, I find that the requested expenses of each of the three law
research” on the court's electronic filing system; postage,         firms are highly unreasonable. The categories of overreaching
courier service and overnight express deliveries; a trial           include the following.
transcript; “specialty supply purchases;” secretarial overtime;
and “litigation support for trial technology.” Record Doc. No.      The Fifth Circuit has approved the exclusion of travel
446–14.                                                             expenses when, as here, the district court has found that the
                                                                    out-of-town attorneys' work was duplicative. Alexander v.
 *14 Project Vote seeks $31,128.95. Record Doc. No.                 City of Jackson, 456 F. App'x 397, 402 (5th Cir.2011); see
446–22. Sarah Brannon declares that this does not include           also Univ. of Kan. v. Sinks, No. 06–2341–JAR, 2009 WL
approximately $3,500 in additional expenses for which               3191707, at *15 (D.Kan. Sept. 28, 2009) (citing Quail Creek
Project Vote does not have complete documentation. Record           Petroleum Mgmt. Corp. v. XL Specialty Ins. Co., 129 F. App'x
Doc. No. 446–16, at ¶ 26. Brannon does not make even a              466, 472 (10th Cir.2005); Ramos v. Lamm, 713 F.2d 546,
boilerplate statement that the expenses sought were either          559 (10th Cir.1983), overruled in part on other grounds by
necessarily incurred or reasonable. Project Vote provides           Pennsylvania v. Del. Valley Citizens' Council for Clean Air,
only a terse summary of its costs by date and category,             483 U.S. 711, 725 (1987)) (“[P]laintiffs failed to make a
which include charges for postage, couriers, airfare, lodging,      showing that local counsel could not have reasonably handled



                © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                                13
             Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 14 of 15
Scott v. Schedler, Slip Copy (2013)


this litigation. Similarly, the Court is unable to make a finding   605 F.Supp. 421, 439 (E.D.Mo.), aff'd, 780 F.2d 20 (8th
that this is the unusual case where travel expenses for counsel     Cir.1985)); see also Yasui v. Maui Elec. Co., 78 F.Supp.2d
between their offices and the site of the litigation should be      1124, 1129, 1130 (D.Haw.1999) (facsimile charges and long
reimbursed.”).                                                      distance telephone charges not taxable as costs); cf. Migis
                                                                    v. Pearle Vision, Inc., 135 F.3d 1041, 1048 (5th Cir.1998)
 *15 The travel expenses incurred by the attendance of              (district court did not abuse its discretion in denying costs of
multiple out-of-state attorneys at depositions and court            computerized legal research, couriers, postage and copying).
appearances in this case were excessive and unreasonable.
I find no justification for any meal costs incurred by              As to computerized legal research, my research indicates that
the attorneys while in Louisiana, or as they even more              the Fifth Circuit has not yet addressed this issue. “Although
outrageously request, while working in their own offices.           [there is] one case in this Circuit in which a district court
Meal costs would have been incurred regardless of where             has awarded online research expenses as costs under § 1920,
the attorneys were located. Therefore, I find that all of Fried     the overwhelming weight of authority in this and other
Frank's meal costs, totaling $4,901.06, should be disallowed.       circuits rejects this view.” Honestech, Inc. v. Sonic Solutions,
This reduces the total requested amount of expenses from            725 F.Supp.2d 573, 581–82 & n. 3 (W.D.Tex.2010) (citing
$141,907.35 to $137,006.29.                                         cases), aff'd, 430 F. App'x 359 (5th Cir.2011); accord Ill.
                                                                    Cent. R. Co., 2011 WL 283925, at *6. Many other district
Although copying costs can be recovered when copies are             courts have ruled that the cost of computerized research on
obtained for use in the case, plaintiffs must show that             Westlaw, LEXIS or the court's electronic filing system is
the particular copies were “necessarily obtained for use            not recoverable. E.g., id.; Kraft v. Arden, No. 07–48–PK,
in the case.” Gagnon v. United Technisource, Inc., 607              2009 WL 73869, at *9 (D.Or. Jan. 8, 2009); Channell v.
F.3d 1036, 1045 (5th Cir.2010). Plaintiffs have provided no         Eichelberger, No. 2:06CV 197–SA, 2008 WL 4683419, at
evidence to show that more than $23,000 in expenditures             *3 (N.D.Miss. Oct. 22, 2008); Sigur v. Emerson Process
for photocopying and other forms of duplication in a case           Mgmt., No. 05–1323–A–M2, 2008 WL 1908590, at *9 &
that culminated in a two-and-onehalf-day trial with only            n. 14 (M.D.La. Feb. 21, 2008), report and recommendation
138 exhibits were necessarily obtained for use in the case,         adopted, 2008 WL 1908588 (M.D.La. Apr. 30, 2008) (citing
nor have they produced any evidence that the per-page               cases); Tasakos v. Welliver Mental Prods. Corp., No. 04–
copying costs were reasonable. See Johnson v. Big Lots              6205–AA, 2005 WL 627633, at *2 (D.Or. Mar. 16, 2005);
Stores, Inc., 639 F.Supp.2d 696, 709 (E.D.La.2009) (Vance,          Mr. & Mrs. S. v. Timberlane Reg'l Sch. Dist., No. 03–260,
J.) (discounting plaintiffs' cost request by 55 percent for         2004 WL 502614, at *9 (D.N.H. Mar. 15, 2004). Plaintiffs
similar reasons).                                                   have provided no authority for their request to recover the
                                                                    costs of computerized research, particularly in this—the 21st
The court does not abuse its discretion by declining to award       —century, when computerized research is the usual means by
the costs of photocopies, overnight mail expenses and process       which lawyers perform a basic work function.
server rush fees when the cost-seeking party has failed to
meet its burden of proving the reasonableness of those costs.        *16 Items such as secretarial overtime pay, court runner fees
Alexander, 456 F. App'x at 402 (citing Mota, 261 F.3d               and the cost of office supplies are “nonrecoverable routine
at 529). “Telecopy expenses, express delivery charges, and          office overhead .” Kuzma v. Internal Revenue Serv., 821 F.2d
telephone expenses, like postal expenses, are not listed in the     930, 933 (2d Cir.1987); accord DCH Auto Grp. (USA) Inc. v.
statute and represent ‘overhead’ costs, not litigation costs.”      Fit You Best Auto., Inc., No. CV–05–2973(NG)(JMA), 2006
Embotelladora Agral Regiomontana, S.A. de C.V. v. Sharp             WL 279055, at *5 (E.D.N.Y. Jan. 10, 2006); Marisol A. ex rel.
Capital, Inc., 952 F.Supp. 415, 417 (N.D.Tex.1997) (citing          Forbes v. Guiliani, 111 F.Supp.2d 381, 390 (S.D.N.Y.2000);
28 U.S.C. § 1920; El–Fadl v. Central Bank of Jordan, 163            Mary M. v. N. Lawrence Cmty. Sch. Corp ., 951 F.Supp. 820,
F.R.D. 389, 390 (D.D.C.1995); Cody v. Private Agencies              829 (S.D.Ind.), rev'd on other grounds, 131 F.2d 1220 (7th
Collaborating Together, Inc., 911 F.Supp. 1, 6 (D.D.C.1995);        Cir.1997) (citing Bridges v. Eastman Kodak Co., No. 91 CIV.
Thomas v. Treasury Mgmt. Ass'n, 158 F.R.D. 364, 372                 7985(RLC), 1996 WL 47304, at *15 (S.D.N.Y. Feb. 6, 1996)
(D.Md.1994); Ezelle v. Bauer Corp., 154 F.R.D. 149, 155             aff'd, 102 F.3d 56 (2d Cir.1996); In re Media Vision Tech.
(S.D . Miss.1994); In re The Glacier Bay, 746 F.Supp. 1379,         Secs. Litig., 913 F.Supp. 1362, 1371 (N.D.Cal.1996); Hertz
1394 (D.Alaska 1990); Hollenbeck v. Falstaff Brewing Corp.,         Corp. v. Caulfield, 796 F.Supp. 225, 230 (E.D.La.1992)).



                © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                             14
            Case 2:16-cv-02105-JAR Document 589-2 Filed 03/16/21 Page 15 of 15
Scott v. Schedler, Slip Copy (2013)


                                                                      Hospitals, Suzy Sonnier, in her official capacity as Secretary
                                                                      of the Louisiana Department of Children and Family
Plaintiffs have failed to provide any explanation in support
                                                                      Services, and Tom Schedler, in his official capacity as
of their requests for payment for various vaguely described
                                                                      Louisiana Secretary of State, pay to plaintiffs, Luther Scott,
and undefined “litigation support for trial technology,”
                                                                      Jr. and the Louisiana State Conference of the NAACP,
“blowbacks,” “other expense” and “outside professional
                                                                      $312,769 .37 in reasonable attorney's fees and $34,251.57 in
services .” The lack of explanation or legal authority for such
                                                                      reimbursable expenses, all as reflected above.
requests warrants disallowing them. DCH Auto Group (USA)
Inc., 2006 WL 279055, at *5.
                                                                      A party's failure to file written objections to the proposed
                                                                      findings, conclusions, and recommendation in a magistrate
Because the problems with plaintiffs' expense requests are
                                                                      judge's report and recommendation within fourteen (14) days
so numerous and egregious, I recommend that, after having
                                                                      after being served with a copy shall bar that party, except
deducted $4,901.06 in meal expenses from the requested
                                                                      upon grounds of plain error, from attacking on appeal the
amount, the remaining $137,006.29 should be reduced by
                                                                      unobjected-to proposed factual findings and legal conclusions
an additional 75 percent, to $34,251.57. Accordingly, I
                                                                      accepted by the district court, provided that the party has been
recommend that plaintiffs be awarded only $34,251.57 in
                                                                      served with notice that such consequences will result from a
recoverable costs and litigation expenses.
                                                                      failure to object. Douglass v. United Servs. Auto. Ass'n, 79
                                                                      F.3d 1415, 1430 (5th Cir.1996) (en banc) (citing 28 U.S.C. §
                                                                      636(b)(1)). 6
                       CONCLUSION

For the foregoing reasons, IT IS RECOMMENDED that
                                                                      All Citations
defendants, Bruce Greenstein, in his official capacity as
Secretary of the Louisiana Department of Health and                   Slip Copy, 2013 WL 5739070


Footnotes
1      Kathy Kliebert currently serves as the Secretary of the DHH.
2      Plaintiffs' original submission included a summary of Ho's time, but not his itemized time sheets. Plaintiffs explained in
       their reply memorandum that the itemizations had been inadvertently omitted due to a technical error, and they submitted
       Ho's itemized time sheets with their reply. Record Doc. No. 482–1, Exh. A to declaration of Jesse Ryan Loffler. The court
       has considered those records.
3      The magistrate judge's report and recommendation was modified slightly to adjust the hours, but not the hourly rates.
4      After defendants objected to plaintiffs' overstaffing in all phases of this lawsuit, plaintiffs “in an abundance of caution”
       withdrew their fee requests for the attendance of more than two attorneys at depositions only. Plaintiffs' reply
       memorandum, Record Doc. No. 482 at p. 6; declaration of Natasha M. Korgaonkar, Record Doc. No. 482–2 at ¶ 4 and
       attached Exh. A. These belated reductions simply confirm the excessive staffing and lack of billing judgment originally
       exercised.
5      In their reply memorandum, plaintiffs withdrew these time entries. Record Doc. No. 482 at p. 5.
6      Douglass referred to the previously applicable ten-day period for the filing of objections. Effective December 1, 2009, 28
       U.S.C. § 636(b)(1) was amended to extend the period to fourteen days.


End of Document                                                   © 2016 Thomson Reuters. No claim to original U.S. Government Works.




               © 2016 Thomson Reuters. No claim to original U.S. Government Works.                                                15
